DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed December 29, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 15, 17, and 20 are amended.
Claims 8, 9, 13, and 14 are cancelled.
Claim 23 is new
Claims 1-7, 10-12, and 15-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10-12, 15-17, 20, 21, and 23 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Moonka et al. (U.S. Pub. No. 2011/0289531 A1) (hereinafter “Moonka”) in view of Minor (U.S. Pub. No. 2009/0064219 A1) and further in view of Brown et al. (U.S. Pub. No. 2014/0244407 A1) (hereinafter “Brown”).

Claims 1, 17, and 20: Moonka, as shown, discloses the following limitations:
A method comprising, by one or more computing systems (see at least ¶¶ [0030] and [0083]-[0095]): 
displaying a media item on a client computing device of a user (see at least ¶ [0034]: client 102 may be any device capable of receiving content, including but not limited to: personal computers, mobile phones, wireless devices, game consoles, tablets, media centers, consumer electronics, personal digital assistants, television systems, media players/recorders, music players, etc. The content that can be received by the client 102 may include documents such as web pages and video content. The video content may be played in a video player module or application; see also at least ¶ [0041]: FIGS. 3A and 3B are diagrams of the video player region 300 during playback of video content; see also at least ¶ [0046]: the video is played in a video player user interface in a web page, such as that described with relation to FIGS. 2, 3A, and 3B); 
determining an interest level of the user for the media item, wherein the interest level is determined based at least on a duration of time for which the media item is played on the client computing device (see at least ¶ [0044]: 
In FIG. 3A, the playhead 320 indicates a position on the scrubber bar 312 not corresponding to an advertisement slot 314; the frame displayed in the video content display area 302 at the moment is a frame from the video and not from a placed video advertisement. In FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement. While a video advertisement is displayed, an advertisement information portion 304 may be displayed. The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). The advertisement information portion 304 may also include a skip advertisement link or control 316. When the skip advertisement link 316 is selected by the user, the currently displayed video advertisement is skipped and playback continues from the first frame of the video after the skipped video advertisement (or, playback stops if the skipped video advertisement is located at the end of the video). In some implementations, the skip advertisement link or control 316 is a link. In some other implementations, the skip advertisement link or control 316 may be a button, selectable icon, or some other user-selectable user interface object.

The duration of time is indicated in the scrubber bar and indicates the interest level—i.e., the user was interested enough to watch that much video; see also at least ¶¶ [0046]-[0047]; see also at least ¶ [0077]: The interaction data includes whether a video advertisement was skipped by the user and how much of the advertisement was played before the user skipped it, i.e. the viewing or playback duration; see also at least ¶¶ [0075]-[0076] and [0078]-[0079]); and 
when the interest level of the user is determined to be greater than a threshold interest level (see at least ¶ [0047]: during the playback of the video, an impending advertisement slot in the video is detected (406). One or more video advertisements are requested (408). The video advertisements are requested for placement in the detected advertisement slot and for display to the user when playback of the video reaches the advertisement slot. The threshold is met when the user watches enough video to get to the advertisement slot; see also at least ¶¶ [0044]): 
displaying, on the client computing device, a sponsored-content indicator indicating that a sponsored content item will be presented (see at least ¶ [0044]: while a video advertisement is displayed, an advertisement information portion 304 may be displayed. The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). The advertisement information portion 304 may also include a skip advertisement link or control 316; see also at least ¶¶ [0033] and [0036]); 
sending the sponsored content item to the client computing device (see at least ¶ [0047]: during the playback of the video, an impending advertisement slot in the video is detected (406). One or more video advertisements are requested (408). The video advertisements are requested for placement in the detected advertisement slot and for display to the user when playback of the video reaches the advertisement slot. The threshold is met when the user watches enough video to get to a state in which the advertising slot is impending and the one or more video advertisements are requested; see also at least ¶¶ [0044]); and
displaying the sponsored content item on the client computing device (see at least ¶ [0044]: in FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement; see also at least ¶¶ [0033] and [0036]);
displaying a returning-content indicator on the client computer device while the sponsored content item is being displayed (see at least ¶ [0044]: in FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement. While a video advertisement is displayed, an advertisement information portion 304 may be displayed. The scrubber bar indicates the amount of time remaining in the advertisement; see also at least ¶ [0043]: the scrubber bar 312 may display one or more advertisement slots 314. In some implementations, the advertisement slots 314 are indicated as vertical bars in the scrubber bar 312, as shown in FIGS. 3A-3B. The advertisement slots 314 indicate positions in the video stream where video advertisements may be placed for display to a user; see also at least ¶ [0042]), […]
resuming playback of the media item after the amount of time lapses (see at least ¶¶ [0042]-[0044] and FIGS. 3A-3B. The non-advertising portion of the video resumes after the advertisement is displayed)
wherein the sponsored content item is prevented from being sent to the client computing device until after the interest level of the user is determined to be greater than the threshold interest level (see at least ¶ [0047]: during the playback of the video, an impending advertisement slot in the video is detected (406). One or more video advertisements are requested (408). The video advertisements are requested for placement in the detected advertisement slot and for display to the user when playback of the video reaches the advertisement slot. The threshold is met when the user watches enough video to get to a state in which the advertising slot is impending and the one or more video advertisements are requested; see also at least ¶¶ [0044]).

Moonka does not explicitly disclose, but Minor, as shown, teaches the following limitations:
wherein the sponsored-content indicator is prevented from being displayed on the client computing device until after the media item is played for at least a certain amount of time (see at least ¶ [025]: a link to the video advertising content may be included as an integral part of a sequence of video images based on objects displayed in the video images. For example, in a James Bond movie, Bond's car may be indicated as a link to a commercial for Aston Martin, while Bond's vodka martini may be indicated as a link to an advertisement for Absolut vodka. A viewer may be alerted to the presence of such objects in a discreet but noticeable manner, for example, by a visible on-screen icon, a short audible tone or sequence of tones, and/or a tactile vibration of a handheld device, such as a remote control and/or a mobile terminal; see also at least ¶ [0029]: the advertising module 122 may be configured to provide an audible, visible, and/or tactile notification of an on-screen presence of the object 157 associated with the available video advertising content. More particularly, responsive to identification of the object 157 in the video image sequence 153—i.e., after the media item is played for at least a certain amount of time to get to the frame with the object—the advertising module 122 may be configured to display a graphical icon 125a on the display 110 indicating that the object 157 is associated with available video advertising content. For example, the object 157 may be a particular brand of beverage being consumed by an on-screen character 152, and the graphical icon 125a representing the brand of beverage may be provided in a corner of the display 110 so as not to significantly distract the viewer of the video image sequence 153. Additionally or alternatively, the advertising module 122 may be configured to provide an audible notification of the on-screen presence of the object 157 via the speaker 138, and/or a tactile notification via the vibration module 195. Thus, the presence of the object 157 associated with the available video advertising content in the displayed video image sequence 153 may be highlighted to a viewer in a discreet but noticeable manner; see at least ¶ [0028]: the video image sequence 153 may be encoded such that one or more objects 157 displayed in a frame of the video image sequence 153 can be identified and tracked in subsequent frames. Some methods of identifying and tracking objects in video image sequences are described, for example, in U.S. Pat. No. 6,205,231, the disclosure of which is incorporated by reference in Minor; see also at least ¶¶ [0030]-[0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for inserting advertisement indicators taught by Minor with the systems for targeted video advertising disclosed by Moonka, because Minor teaches at ¶ [0060] that these techniques “allow presentation of video advertising content to a viewer in a less obtrusive manner by alerting the viewer of available video advertising content in a discreet manner” such that “from the perspective of the viewer, the video advertising content is presented in a manner such that viewing of the movie, television program, and/or sporting events is not interrupted.” See M.P.E.P. § 2143(I)(G).

Moonka does not explicitly disclose, Minor does not explicitly teach, but Brown, as shown, teaches the following limitations:
the returning-content indicator comprising a numerical countdown timer indicating an amount of time remaining before the media item is resumed (see at least ¶ [0040]: the engagement properties include the user’s movement of a cursor over the advertisement content (a “mouse over”), the user’s entry of one or more keystrokes from a keyboard, clicking on or otherwise selecting the advertisement content, allowing a countdown or timer to expire as a result of a sustained mouse over the advertisement content, or some other form of user interaction with the advertisement; see also at least ¶ [0201]: If the user continued to hold the mouse over the turned corner 2106 or the advertisement 2100 as the countdown continued, the advertisement can change state as further described below; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown), or include those countdown numbers inside the play button 2108 itself. In an embodiment, a color wash moving from left to right through the play button 2108 is used, with the shaded area 2112 showing the time lapse progress. In the intermission state, a message 2110 can also be displayed associated with the video or simply informing the user that video is about to play; see also at least ¶¶ [0068], [0098], [0112], [0129], [0159], and [0201]-[0204]);
wherein the sponsored-content indicator comprises a countdown timer graphical user interface element that graphically indicates an amount of time remaining before the sponsored content item is presented (see at least ¶ [0201]: the interaction prompt can be used to provide the user with a warning or notice of engagement; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown), or include those countdown numbers inside the play button 2108 itself. In an embodiment, a color wash moving from left to right through the play button 2108 is used, with the shaded area 2112 showing the time lapse progress. In the intermission state, a message 2110 can also be displayed associated with the video or simply informing the user that video is about to play; see also at least ¶¶ [0068], [0098], [0112], [0129], [0159], and [0202]-[0204]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques inserting advertisement indicators and countdown indicators for any type of video or video transition taught by Brown with the systems for targeted video advertising disclosed by Moonka (as modified by Miner), because Brown teaches at ¶ [0150] that advantages of these techniques include that “the user does not lose control over the webpage while the interstitial video is playing,” “The partial-page takeover also gives users a high degree of control over the content displayed within the fixed position advertisement, including the ability to close the video interstitial advertisement at any point in time,” and that these techniques “provide benefits to both users and the website owners.” See M.P.E.P. § 2143(I)(G).

Claim 5: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the interest level of the user is further based on demographical information of the user (see at least ¶ [0065]: a video advertisement may be targeted based on other criteria in addition to or instead of categories or related videos, such as geographic region, demographics, the website in which the video is embedded, or the identity of the user accessing the video).

Claim 6: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the interest level of the user is further based on historical usage patterns of the user with respect to previous presentations of sponsored content items within media items (see at least ¶ [0077]: the interaction data includes whether a video advertisement was skipped by the user and how much of the advertisement was played before the user skipped it, i.e. the viewing or playback duration; see also at least ¶ [0078]: one or more second video advertisements are provided to the user based at least on the interaction data (806); see also at least ¶¶ [0075]-[0076] and [0079]).

Claim 7: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the interest level of the user is further based on one or more topics associated with the media item (see at least ¶ [0069]: videos may be mapped into categories or channels for targeting purposes in any of a number of ways; see also at least ¶¶ [0070]: a video may be mapped to one or more categories based on its content. In some implementations, the video may be mapped to a category based on speech in the video; see also at least ¶¶ [0065] and [0075]-[0079]).

Claim 10: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the sponsored content item is presented at one of a plurality of potential sponsor points in the media item (see at least ¶ [0051]: a video may have one or more advertisement slots. An advertisement slot is a span of time in a video that is reserved for presenting video advertisements; see also at least ¶ [0078]: one or more second video advertisements are provided to the user based at least on the interaction data (806). The second video advertisements that are presented, which may include none, some, or all of the first video advertisements, may be chosen based at least in part on the interaction data; see also at least ¶ [0043]).

Claim 11: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the potential sponsor points in the media item are pre-determined (see at least ¶ [0052]: one or more advertisement slots are added to a video by the creator of the video. That is, the creator of the video indicates the positions and lengths of the advertisement slots as part of the process of creating the video or as a subsequent modification to the video; see also at least ¶ [0053]).

Claim 12: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the potential sponsor points are dynamically determined based on the time-point at which the threshold interest level is reached (see at least ¶ [0050]: it should be appreciated that it may be possible that no advertisement is transmitted for an advertisement slot. For example, the ad aggregator may determine that no advertiser provided an advertisement for placement with the video. When playback of the video reaches the advertisement slot, the advertisement slot may be bypassed, and playback continues from the next portion of the video. When bypassed, a potential sponsor point is dynamically determined not to be present. Conversely, when a sponsor point is served content, it is dynamically determined to exist at that time-point).

Claim 15: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the amount of time is based on the duration of the sponsored content item (see at least ¶ [0044]: the scrubber bar indicates the amount of time remaining in the advertisement; see also at least ¶¶ [0042]-[0043]).

Claim 16: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
suppressing the sending of the sponsored content item if a threshold number of sponsored content items have been presented to the user within a specified period of time (see at least ¶ [0078]: one or more second video advertisements are provided to the user based at least on the interaction data (806). The second video advertisements that are presented, which may include none, some, or all of the first video advertisements, may be chosen based at least in part on the interaction data. Advertisements that are not chosen to be displayed are suppressed).

Claim 21: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, teaches the following limitations:
the sponsored content indicator is overlaid on top of a portion of the media item (see at least ¶ [0044]: while a video advertisement is displayed, an advertisement information portion 304 may be displayed. The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). The advertisement information portion 304 may also include a skip advertisement link or control 316; see also at least ¶¶ [0033] and [0036]).
Moonka does not explicitly disclose, Minor does not explicitly teach, but Brown, as shown, teaches the following limitations:
the countdown timer is a clock-like timer (see at least ¶ [0201]: the interaction prompt can be used to provide the user with a warning or notice of engagement; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown)—i.e., a clock-like digital countdown timer—or include those countdown numbers inside the play button 2108 itself. In an embodiment, a color wash moving from left to right through the play button 2108 is used, with the shaded area 2112 showing the time lapse progress. In the intermission state, a message 2110 can also be displayed associated with the video or simply informing the user that video is about to play; see also at least ¶¶ [0068], [0098], [0112], [0129], [0159], and [0202]-[0204]);
the sponsored-content indicator further comprises a textual description indicating to the user that presentation of the sponsored content item is imminent (see at least ¶ [0201]: the interaction prompt can be used to provide the user with a warning or notice of engagement; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown) or include those countdown numbers inside the play button 2108 itself. In an embodiment, a color wash moving from left to right through the play button 2108 is used, with the shaded area 2112 showing the time lapse progress. In the intermission state, a message 2110 can also be displayed associated with the video or simply informing the user that video is about to play; see also at least ¶¶ [0068], [0098], [0112], [0129], [0159], and [0202]-[0204]); and
The rationales to modify/combine the teachings of Moonka to include the teachings of Minor and Brown are presented above regarding claims 1, 17, and 20 and incorporated herein.

Claim 23: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, teaches the following limitations:
wherein the sponsored content item comprises a user-selectable interface element that is operable, when selected, to indicate that the user likes or endorses the sponsored content item (see at least ¶ [0044]: the advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). Link 318 is a user-selectable interface element that is operable to indicate that the user likes or endorses the content item when the user selects it; see also at least ¶¶ [0078], [0082], and [0087]).


Claims 2-4, 18, and 19 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Moonka et al. (U.S. Pub. No. 2011/0289531 A1) (hereinafter “Moonka”) in view of Minor (U.S. Pub. No. 2009/0064219 A1) and Brown et al. (U.S. Pub. No. 2014/0244407 A1) (hereinafter “Brown”) and further in view of Narayanan et al. (U.S. Pub. No. 2014/0297740 A1) (hereinafter “Narayanan”).

Claims 2 and 18: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above.
Moonka does not explicitly disclose, Minor and Brown do not explicitly teach, but Narayanan, as shown, teaches the following limitations:
wherein the interest level of the user is further determined based on social-graph information (see at least ¶ [0023]: social-networking system 160 may determine the social-graph affinity (which may be referred to in Narayanan as “affinity”) of various social-graph entities for each other. Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof; see also at least ¶ [0029]), 
the social-graph information being determined by: 
accessing a social graph of an online social network, the social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between the two nodes (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200; see also at least ¶ [0014]: social graph 200 may include multiple nodes--which may include multiple user nodes 202 or multiple concept nodes 204--and multiple edges 206 connecting the nodes; see also at least ¶ [0022]: the degree of separation between any two nodes is defined as the minimum number of hops (or edges) required to traverse the social graph from one node to the other. A degree of separation between two nodes can be considered a measure of relatedness between the users or the concepts represented by the two nodes in the social graph; see also at least ¶ [0029]), 
the nodes comprising: 
a first node corresponding to the first user (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200); and 
a plurality of second nodes that each correspond to a second user or a concept (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200; see also at least ¶ [0019]: references to users or concepts being connected may, where appropriate, refer to the nodes corresponding to those users or concepts being connected in social graph 200 by one or more edges 206; see also at least ¶ [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for scoring user characteristics using a social graph taught by Narayanan with the systems for targeted video advertising disclosed by Moonka (as modified by Minor and Brown), because Narayanan teaches at ¶ [0029] that its techniques for social graph analysis are “used to predict whether a user will perform a particular action based on the user’s interest in the action” and “used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects.” See M.P.E.P. § 2143(I)(G).

Claim 3: The combination of Moonka, Minor, Brown, and Narayanan teaches the limitations as shown in the rejections above.
Moonka does not explicitly disclose, Minor and Brown do not explicitly teach, but Narayanan, as shown, teaches the following limitations:
wherein the social-graph information comprises information about a number of degrees of separation between the first node and a second node associated with the media item (see at least ¶ [0022]: the degree of separation between any two nodes is defined as the minimum number of hops (or edges) required to traverse the social graph from one node to the other. A degree of separation between two nodes can be considered a measure of relatedness between the users or the concepts represented by the two nodes in the social graph).
The rationales to modify/combine the teachings of Moonka to include the teachings of Narayanan are presented above regarding claims 2 and 18 and incorporated herein.

Claims 4 and 19: The combination of Moonka, Minor, Brown, and Narayanan teaches the limitations as shown in the rejections above.
Moonka does not explicitly disclose, Minor and Brown do not explicitly teach, but Narayanan, as shown, teaches the following limitations:
determining an affinity level of the user for the sponsored content item, wherein the affinity level of the user is determined based on a number of degrees of separation between the first node and a second node associated with the sponsored content item (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200; see also at least ¶ [0014]: social graph 200 may include multiple nodes--which may include multiple user nodes 202 or multiple concept nodes 204--and multiple edges 206 connecting the nodes; see also at least ¶ [0022]: the degree of separation between any two nodes is defined as the minimum number of hops (or edges) required to traverse the social graph from one node to the other. A degree of separation between two nodes can be considered a measure of relatedness between the users or the concepts represented by the two nodes in the social graph; see also at least ¶ [0024]: social-networking system 160 may measure or quantify social-graph affinity using an affinity coefficient (which may be referred to herein as "coefficient"). The coefficient may represent or quantify the strength of a relationship between particular objects associated with the online social network. The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action; see also at least ¶ [0027] the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 200. As an example and not by way of limitation, social-graph entities that are closer in the social graph 200 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 200); and 
adjusting the interest level of the user based on the affinity level of the user (see at least ¶¶ [0024], [0027], and [0029] and the analysis above).
The rationales to modify/combine the teachings of Moonka to include the teachings of Narayanan are presented above regarding claims 2 and 18 and incorporated herein.


Claim 22 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Moonka et al. (U.S. Pub. No. 2011/0289531 A1) (hereinafter “Moonka”) in view of Minor (U.S. Pub. No. 2009/0064219 A1) and Brown et al. (U.S. Pub. No. 2014/0244407 A1) (hereinafter “Brown”) and further in view of Dutton (U.S. Pub. No. 2018/0285148 A1).

Claim 22: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. 
Moonka does not explicitly disclose, Minor does not explicitly teach, but Brown, as shown, teaches the following limitations:
wherein: 
the media item is displayed at a first location in a feed of an online social network on the client computing device of a user (see at least ¶ [0084]: the widget 904 allows the user to email the advertisement 900 (including any video, widgets, engagement features and other content) to another person (through the user’s default email application) or embed the advertisement 900 in a blog, social networking website or other host environment, such as the MYSPACE website, FACEBOOK website, etc.; see also at least ¶¶ [0203], [0206], [0209], ); and
The rationales to modify/combine the teachings of Moonka to include the teachings of Minor and Brown are presented above regarding claims 1, 17, and 20 and incorporated herein.

Moonka does not explicitly disclose, Minor and Brown do not explicitly teach, but Dutton, as shown, teaches the following limitations:
wherein: 
the method further comprises:
automatically pausing playing the sponsored content item at a particular time instances of a runtime of the sponsored content item in response to the user transitioning from the first location in the feed of the online social network to a second location in the feed of the online social network, wherein the paused sponsored content item is automatically resumed playing from the particular time instances of the runtime of the sponsored content item when the user returns back to the first location in the feed of the online social network where the media item is located (see at least ¶ [0035]: if a webpage includes a media element and the webpage is scrolled to where a portion of the media element is not displayed on the webpage, but rather hidden from view, then playback of the media element is paused by playback module 222. A plugin can be installed, such as the j Query inview that can check for partial visibility. The value received from the plugin, such as the j Query inview can be used by the playback module 222 to control playback. For example, the entire video is visible again, playback of the video can be resumed. In another implementation, if the video is partially visible, playback is not paused. It is only when a user scrolls the webpage to where the video is no longer visible on the browser that playback module 222 pauses the video; see also at least ¶¶ [0015]-[0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for controlling media playback taught by Dutton with the systems for targeted video advertising disclosed by Moonka (as modified by Minor and Brown), because Dutton teaches that the point of using these techniques is to avoid known problems of “[o]ften times when multiple webpages are open, one or more of the webpages could be playing one of the media resources, some automatically without the user even initiating playback. It is difficult for a user to determine on which webpage media is being played. Further, bandwidth and other resources may be wasted for media that the user is unable to see or not paying attention to” that would also be present and prudent to avoid in the systems disclosed by Moonka (and to the extent modified by Minor and Brown). See Dutton at ¶ [0003]. See also M.P.E.P. § 2143(I)(G).

Response to Arguments
Applicant’s arguments filed December 29, 2021 have been fully considered. The amendments obviate the rejections under § 101, because the claims now appear to include a practical application of the identified abstract ideas. The arguments regarding the rejections under § 103 are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to providing targeted advertising.
Lidow et al. (U.S. Pat. No. 2017/0217123 A1) (reducing digital video latency);
McIntosh et al. (U.S. Pub. No. 2014/0223307 A1) (activating a video based on location in screen); and
Griggio et al. (“The UIST Video Browser: Creating Shareable Playlists of Video Previews.” In Proceedings of the 29th Annual Symposium on User Interface Software and Technology (UIST ’16 Adjunct). Association for Computing Machinery, New York, NY, USA, 59–60. Year: 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622